Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 2 August 1826
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Friend.
					Hamilton’s Exchange Hotel, Boston Wednesday 2 August 1826. 5 A.M. 
				
				Meeting here Dr. Huntt, who informs us that he left you last Friday at Bordentown, and Charles the next day at New York, I avail myself of the opportunity of saying to you that we are here well. I hope you have received the Letter which was enclosed to Mr Charles King, under the expectation that it would meet you in New–York—Yesterday, my father’s Will was proved by Mr Quincy and myself—We shall proceed forthwith to its Execution—On Monday I attended at an Eulogy upon Thomas Jefferson and John Adams, by Mr Horace Mann, at Dedham—Yesterday at Charlestown by Mr Everett, and this day we are to hear Mr Knapp and Mr Webster, in this City—Mr Storrs to–morrow at Weymouth, and Mr Sprague, next week on Thursday at Salem—I hope in the mean time to hear directly from you—Nothing has yet been determined, concerning the place at Quincy left by my father, and the family there—I cannot therefore advise you to come here—I suppose, in another fortnight, I may be able to form a more definitive opinion I shall remain at Quincy till all the necessary measures for the Execution of the Will shall have been taken, and the sale of the Effects—I hope not to be obliged to return to Washington, before the last of September.Faithfully and affectionately yours
				
					J Q. Adams.
				
				
			